Citation Nr: 0332812	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-06 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for headaches; disability 
manifested by psychiatric symptoms; disability manifested by 
upper back and arm pain; disability manifested by right knee 
pain; disability manifested by gastrointestinal symptoms; 
sexual dysfunction; disability manifested by low back and 
pelvic pain; hydrocele of the left testis, peripheral 
vascular disease with bilateral claudication and sensory 
neuropathy and leg pain; and disability manifested by 
cardiovascular symptoms, all to include as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions by the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

When the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in May 2002, he requested a hearing before 
the Board at the RO.  By letter dated in February 2003, the 
RO acknowledged the veteran's request for a travel Board 
hearing.  The RO indicated that the veteran could remain on 
the waiting list for a travel Board hearing or he could 
choose to have a videoconference hearing in April 2003 
instead; however, the veteran was told that applicable 
regulations require that VA obtain a signed statement from 
him, waiving his right to an in-person hearing, before a 
videoconference hearing could be conducted.  The veteran was 
also given the option to withdraw his hearing request.  He 
was told that he had 10 days from the date of the letter to 
respond.  

The veteran did not respond to the RO's February 2003 letter.  
Thereafter, the veteran remained on the docket for an April 
2003 videoconference hearing, despite never having requested 
such a hearing.  The veteran failed to report to the 
videoconference hearing.

To date, an in-person hearing before the Board at the RO has 
not been scheduled.  Because the Board may not proceed with 
an adjudication of the veteran's claims without affording him 
an opportunity for such a hearing, a remand is required.  See 
38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED to the RO for the following 
action:

Arrangements should be made for the 
veteran to be scheduled for a travel 
Board hearing in accordance with the 
docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



